NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2009-7038


                               RONALD E. PINTHER,

                                                          Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Meredyth Cohen Havasy, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With her on the brief were Tony West, Assistant Attorney
General, Jeanne E. Davidson, Director, and Kirk T. Manhardt, Assistant Director. Of
counsel on the brief were David J. Barrans, Deputy Assistant General Counsel, and
Tracey P. Warren, Attorney, Office of the General Counsel, United States Department
of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-7038


                              RONALD E. PINTHER,

                                                     Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.


                                   Judgment
ON APPEAL from the       United States Court of Appeals for Veterans Claims

in CASE NO(S).           07-0346

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED November 5, 2009                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk